Citation Nr: 1820808	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  93-13 862		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for anal fissure (claimed as anal/rectal pain).

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a blood clot.

6.  Entitlement to service connection for carpal/cubital tunnel syndrome of the left upper extremity.

7.  Entitlement to service connection for carpal/cubital tunnel syndrome of the right upper extremity.

8.  Entitlement to service connection for common cold.

9.  Entitlement to service connection for constipation (claimed as gastritis in antrum, bowel problems, colonoscopy).

10.  Entitlement to service connection for dyslipidemia.

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as heartburn, gastrointestinal hemorrhage, ulcers, stomach pain).

12.  Entitlement to service connection for generalized weakness.

13.  Entitlement to service connection for hemorrhoids (claimed as third degree hemorrhage of anus and rectum, rectal pain, bleeding, hemorrhoidectomy, thrombosed hemorrhoidism).

14.  Entitlement to service connection for hypothyroidism.

15.  Entitlement to service connection for increased thirst.

16.  Entitlement to service connection for nocturnal arousals.

17.  Entitlement to service connection for right toe condition.

18.  Entitlement to service connection for sinusitis (claimed as pansinusitis, sinus disease of ethmoid air cells, hay fever).

19.  Entitlement to service connection for throat condition.

20.  Entitlement to service connection for trouble talking.

21.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for deviated nasal septum, and if so, whether service connection is warranted.  

22.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for fatigue, and if so, whether service connection is warranted.

23.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle condition, and if so, whether service connection is warranted.

24.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left foot condition, and if so, whether service connection is warranted.

25.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee condition, and if so, whether service connection is warranted.

26.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder condition, and if so, whether service connection is warranted.

27.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for obstructive sleep apnea (claimed as daytime napping, hypersomnia, very loud snoring, tired, polysomnography), and if so, whether service connection is warranted.

28.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a neck injury (claimed as ankylosis, chronic neck pain, cervicalgia, stenosis, junctional failure, degenerative disease, ligamentrum flavum with right facet hypertrophy, central disc protrusion, upper back pain), and if so, whether service connection is warranted.

29.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory condition (claimed as coughed up blood, dyspnea, abnormality, subtle hypoxic process, shortness of breath), and if so, whether service connection is warranted.

30.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for rhinitis and pharyngitis, and if so, whether service connection is warranted.

31.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ankle condition (claimed as Achilles tendonitis, tibialis posterior tendonitis, tenosynovitis), and if so, whether service connection is warranted.

32.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right foot condition, and if so, whether service connection is warranted.

33.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder condition, and if so, whether service connection is warranted.

34.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for unspecified chest pains (claimed as costochondritis, chest wall pain, pain extending into axills and across chest), and if so, whether service connection is warranted.

35.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vision problems (claimed as glasses, flashing lights, blurred vision, floaters, seeing halos), and if so, whether service connection is warranted.

36.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart condition due to medication (claimed as abnormal cardiovascular stress test and nuclear test, palpations), and if so, whether service connection is warranted.

37.  Entitlement to an annual clothing allowance.

38.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


ORDER

Service connection for a right knee osteochondroma is granted.


FINDING OF FACT

The Veteran has a current right knee diagnosis of osteochondroma, and the evidence is in equipoise on whether it is related to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee osteochondroma have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September to December 1970, with additional duty with the Army Reserves.  He also participated in ROTC during college, including participation in a ROTC "summer camp" from July to August 1969.

The Board notes that although the Veteran participated in ROTC for approximately four years and was then in the Army Reserves for another four years, he only served on active duty for training (ACDUTRA) for approximately six weeks (from July to August 1969) and then on active duty for three months (from September to December 1970).  For the purpose of service connection, these approximate five combined months of ACDUTRA and active duty are the critical period.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2013 and June 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The August 2013 decision denied service connection for the claimed right knee disability and denied entitlement to SMC.  The June 2017 decision denied the remaining claims, except entitlement to an annual clothing allowance, which was disallowed in an August 2017 determination.

In March 2014, the Board denied entitlement to SMC and remanded the right knee claim for further development.  In April 2015, the Board determined that the Veteran's ROTC camp from July to August 1969 was considered to be a period of ACDUTRA, and denied service connection for the claimed right knee disability.  

The Veteran appealed the Board decisions on the right knee claim and entitlement to SMC to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court vacated and remanded the March 2014 Board decision with respect to the denial of entitlement to SMC.  With regard to the claim for service connection for a right knee disability, the parties filed a Joint Motion for Remand (JMR) requesting that the April 2015 Board decision be vacated and remanded.  In a May 2016 Order, the Court granted the parties' motion, vacating and remanding the matter to the Board for compliance with instructions in the JMR.  

In December 2016, the Board remanded the claim for a right knee disability for further development.  The AOJ was instructed to make attempts to obtain the Veteran's ROTC records from Virginia State University, and obtain a medical opinion addendum.  Letters were subsequently sent to Virginia State University in April and June 2017, and the university responded that they did not have records dating back that far in the past.  The Veteran was notified of this determination, and in November 2017 his representative replied, indicating that the Veteran did not have any additional evidence to submit.  In addition, the Veteran had a VA knee examination in September 2017, which included a medical opinion by the examiner.  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for 190 disabilities was raised by the Veteran in a November 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The 37 issues on appeal listed above, aside from the right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Service connection for a right knee disability

The Veteran contends that he injured his right knee during his qualifying ROTC service in July 1969, which was then aggravated during his active service in 1970, and worsened thereafter.  See the May 1995 Board hearing, October 2014 VA Form 9.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In this case, the Veteran has current right knee diagnoses of degenerative arthritis and osteochondroma.  Thus, the current disability requirement for service connection for a right knee disability is satisfied.  

The question for the Board is whether the Veteran's current diagnoses either began during active service, or are etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the current degenerative arthritis is not etiologically related to the Veteran's active service.  However, the evidence is in equipoise on whether the osteochondroma is related to the Veteran's active service.

Service treatment records (STRs) indicate that in a July 1969 report of medical history, the Veteran reported having a "trick" or locked knee.  He was noted to have a painful knee, with no injury and no serious disability.  The medical history does not specify which knee was painful, but an examination conducted the same day indicates that the Veteran's left knee felt weak, with no history of injury or giving way.  Later in July 1969, the Veteran was noted to have pulled ligaments in the bilateral knees and to have a non-symptomatic small osteochondroma of the right knee. In August 1969, the Veteran was noted to have full range of motion and no effusion in the right knee, and he was also noted to have no limitations.  In September 1969, the Veteran reported a history of pain in both knees; the treatment record indicates that repeated exams and x-rays were normal.  He did not have any tenderness, effusion, or a meniscus condition.  A November 1969 Statement of Health and Medical Examination indicates that the Veteran had torn ligaments in his right knee (and left knee) in July 1969, but that August x-rays were normal and the Veteran was re-examined in September 1969, which showed no effects.  The ligaments were intact and there was no tenderness.  In a March 1970 report of medical history, the Veteran denied having a "trick" or locked knee, and his lower extremities were found normal upon examination.  

In a July 1970 evaluation of the right knee for advanced ROTC, the Veteran reported having pain in both knees for four years.  X-rays were noted to be within normal limits and the impression was knee pain of unknown etiology with no treatment plan at present.  In a September 1970 evaluation for active duty, the Veteran's knee was found to be normal and he was fit for duty.  In an October 1970 report of medical history, the Veteran denied having a "trick" or locked knee, and in an enlistment examination the same day, his lower extremities were noted to be clinically normal.  In a December 1970 report of medical history upon separation from active service, the Veteran again denied having a "trick" or locked knee.  He was noted to have swelling in both knees one month prior, with no sequelae, and he was found to have clinically normal lower extremities upon examination.

Post-service treatment records indicate that the Veteran was in several motor vehicle accidents.  In a February 1973 letter from Dr. H.W., the Veteran was noted to have been in a motor vehicle collision in April 1971.  His injuries included whiplash, concussion, torticollis, chest contusion, lumbosacral myositis, coccydynia and coccyalgia, headaches, and nervousness, but the letter was silent for mention of a right knee injury.  

In a July 1973 examination for retention in the Army Reserve, the Veteran was noted to have chronic back pain, but the examination report is silent for mention of any knee problems.  In a corresponding report of medical history, the Veteran did not specify whether he had a "trick" or locked knee; however, he was noted to have swollen knees after playing ball.  

Dr. H.W. submitted another letter in February 1974 indicating that in May 1973, while still undergoing treatment for injuries sustained in the April 1971 car accident, the Veteran was in another car accident, which aggravated all symptoms of the previous accident.

In January 1975, a military physician reviewed the Veteran's STRs to determine whether medical disability retirement was appropriate.  Dr. T.B. noted that the Veteran pulled ligaments in his right knee in July 1969 at summer camp, which resolved by August 1969, and was confirmed in September 1969.  The Veteran was found fit for duty in 1970, and separated from service in December 1970.  He was in car accidents in April 1971 and May 1973, and was discharged from the Army Reserve in April 1974 for physical disqualification based on a civilian physician statement.  Dr. T.B. concluded that the Veteran's statements of disability from an active duty injury could not be supported by the evidence of record, and that the evidence indicated that the Veteran receive no disabling injury while on active duty.  

A medical report document dated in June 1975 indicates that the Veteran was in a third automobile accident in April 1975, which caused injury to his cervical spine, lumbosacral spine, right proximal tibia, and left knee.  A private physician, Dr. W.C., submitted a letter in June 1975 indicating that he saw the Veteran in April 1975 following a car accident that had occurred in April 1971.  The Veteran reported injuring his head, knees, and ankles, and then re-injuring his back in another car accident in 1973.  At the time of Dr. W.C.'s letter, the Veteran's right knee had a tibial osteochondroma, which was asymptomatic.

A January 1976 letter from Dr. E.F. indicates that the Veteran injured his left knee in the April 1971 car accident, and is silent for mention of any right knee symptoms.

Private treatment records dated in December 1993 indicate that the Veteran reported having bilateral knee pain since 1968.  His reported medical history included additional motor vehicle accidents in 1988, November 1991, December 1991, and July 1992.  He did not specifically report having knee pain due to these accidents.  Upon physical examination, the Veteran was found to have apparent chondromalacia, probably secondary to deconditioning of the quadriceps, and he was sent for x-rays to rule out degenerative disease.  X-rays taken in March 1994 were negative.  

In a January 2006 VA examination of the left knee, the right knee was noted to show a small osteochondroma of the right tibia.

The Veteran was afforded a VA examination of the right knee in May 2014.  He reported that he did not have a diagnosis from his doctors for his right knee, and had not had a recent evaluation of the knee because he had concerns about other parts of his body at the time.  He did, however, use lidocaine cream for the knee and took gabapentin for it (which the examiner noted was medication for neuropathic pain and would not commonly be given for a knee condition).  The Veteran indicated that he did not injure his knee in his post-service car accidents.  He also reported having flare-ups, during which he used cream and exercised in the swimming pool.  Range of motion measurements showed flexion to 120 degrees and zero degrees of extension, with no objective evidence of painful motion.  The right knee had tenderness or pain to palpation, muscle strength was normal, and there was no instability or recurrent patellar subluxation/dislocation.  X-rays did not show any evidence of arthritis, patellar subluxation, or any other significant finding.  The examining physician opined that the claimed right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no evidence of a knee condition in service significant enough to expect longstanding symptoms.  There was also no evidence to substantiate continuous knee symptoms in the 40 years since separation from service.

In September 2017, the Veteran had another VA examination of his right knee.  He reported that he was told that "something is loose in there," and that he had used a brace and pain cream for his knee since 1988.  He reported symptoms of pain, sometimes weakness, and swelling, and indicated that the symptoms were constant rather than flaring and abating.  The reviewed the Veteran's STRs and post-service treatment records, providing a detailed account of relevant treatment records.  Upon physical examination, flexion was to 115 degrees and there was zero degrees of extension.  Range of motion remained the same after repetitive-use testing with at leat three repetitions.  There was evidence of pain on weight-bearing and evidence of localized tenderness or pain on palpation.  There was no evidence of crepitus, muscle atrophy, ankylosis, or joint instability.  X-rays showed degenerative arthritis.  The examiner diagnosed degenerative arthritis and opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that STRs were reviewed in their entirety, and while there was evidence of knee symptoms in 1969, subsequent follow-up examination showed resolution of the symptoms and no pathology on exam or imaging.  Multiple periodic exams after that showed normal knee exam and the Veteran denied having knee problems.  The examiner asserted that it was quite common to have minor injuries of all sorts while on active duty due to the strenuous nature of the job.  However, in this case the record did not substantiate a knee condition during active duty that was significant enough to expect longstanding symptoms.  There was, additionally, evidence from post-service medical records of several incidents, including motor vehicle collisions and a fall, in which the knees were affected.  Finally, radiographic studies during active duty showed no abnormality, and the current radiographs showed degenerative changes that were from wear-and-tear and aging.  Degenerative changes were not present on active duty.

In sum, the Board finds that there is no basis on which to award service connection for right knee degenerative arthritis.  The Veteran has made general assertions that his knee problems are related to service.  However, the Board cannot rely on his assertions regarding the medical nexus of a specific knee diagnosis because his is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of knee joint diagnoses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of degenerative arthritis fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to provide a medical opinion as to the cause of his knee diagnoses.  An opinion of etiology requires medical knowledge of the complexities of the musculoskeletal system, and involves objective clinical testing including interpretation of x-rays that the Veteran does not have the training to perform.  Accordingly, the Board does not find his general assertions to be probative with regard to establishing the etiology of his right knee arthritis.

The Board finds the September 2017 VA examiner's findings and opinions to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner's findings were based on review of the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and physical examination of the Veteran.  The examiner stated the rationales on which his opinions were based, and provided a detailed list of relevant evidence on which his opinions were based.  Moreover, there is no competent and credible medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence to establish a nexus between the Veteran's right knee degenerative arthritis and his active military service. 

As the Veteran has a diagnosis of arthritis, which is one of the listed chronic diseases, the Board carefully considered whether service connection is warranted under 38 C.F.R. § 3.303(b) or on a presumptive basis.  As explained by the Court in Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013), there are two ways to establish service connection for a chronic disease.  In this case, there is no evidence that Veteran was diagnosed with arthritis during service.  As such, it cannot be said that the chronic disease (arthritis) was established and not subject to legitimate question during service.  Furthermore, there is no evidence reflecting arthritis to a compensable degree in either knee within one year of the Veteran's separation from service.  Rather, as noted above, the first finding of arthritis was in September 2017, which was 47 years after the Veteran separated from service.  Moreover, x-rays taken in September 1969, July 1970, March 1994, and May 2014 were all negative for findings of arthritis.  Accordingly, service connection for the arthritis based upon continuity of symptomatology is not warranted.

However, the Board finds that service connection for right knee osteochondroma is warranted.  STRs indicate that the Veteran was diagnosed with an osteochondroma of the right knee in service in July 1969, and it is again mentioned in a post-service treatment record dated in June 1975 and in the January 2006 VA examination.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the issue.  Specifically, the Board notes that none of the medical opinions expressly considered whether the osteochondroma was related to service.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, because the Veteran was diagnosed with the osteochondroma in service, continues to have such a diagnosis, and there is no evidence that the Veteran had any such diagnosis prior to service, the Board finds that there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter."  As such, this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee osteochondroma is warranted.

This decision should represent, as best as can be determined, a full grant of what the Veteran is currently seeking before the Board. To this end, the Board notes that the Veteran's counsel ably and specifically articulated that the Board should consider entitlement to service connection for osteochondroma of the right knee and argued that if that could not be granted, another medical opinion or addendum opinion be sought. See January 24, 2018 correspondence. 

Thus, given the record before it, the Board trusts that both the Veteran and his counsel are satisfied with this decision. See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"); Robinson v. Peake, 21 Vet. App. 545, 554 (2008) ("The presence of [an] attorney throughout the appeals process before the Agency is a significant factor . . . [w]e presume that [the] attorney, an experienced attorney in veteran's law, says what he means and means what he says"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).


REMAND

In a June 2017 rating decision, the RO denied service connection for PTSD, anal fissure, asthma, blood clot, carpal/cubital tunnel syndrome of the bilateral upper extremities, common cold, constipation, dyslipidemia, GERD, generalized weakness, hemorrhoids, hypothyroidism, increased thirst, nocturnal arousals, right toe condition, sinusitis, throat condition, and trouble talking, and determined that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for deviated nasal septum, fatigue, left ankle condition, left foot condition, left knee condition, left shoulder condition, obstructive sleep apnea, residuals of a neck injury, respiratory condition, rhinitis and pharyngitis, a right ankle condition, a right foot condition, right shoulder condition, unspecified chest pains, vision problems, and a heart condition.  

In an August 2017 determination, the RO disallowed entitlement to an annual clothing allowance.  

The Veteran submitted a timely notice of disagreement with the June 2017 rating decision in June 2017, indicating that he disagreed with all 35 issues.  He also submitted a timely notice of disagreement with the August 2017 determination in January 2018, indicating that he disagreed with the denial of a clothing allowance.  Statements of the Case (SOC) have not been issued.  As such, the Board is required to remand the issues for issuance of SOCs.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issue of entitlement to SMC, any decision on the service connection and new and material evidence claims being remanded, and the claim granted herein, may affect the claim for SMC.  Any grant of a pending service connection claim could significantly change the adjudication of the SMC issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to SMC must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC(s) to the Veteran and his representative addressing the issues of service connection for PTSD, anal fissure, asthma, blood clot, carpal/cubital tunnel syndrome of the bilateral upper extremities, common cold, constipation, dyslipidemia, GERD, generalized weakness, hemorrhoids, hypothyroidism, increased thirst, nocturnal arousals, right toe condition, sinusitis, throat condition, and trouble talking; whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for deviated nasal septum, fatigue, left ankle condition, left foot condition, left knee condition, left shoulder condition, obstructive sleep apnea, residuals of a neck injury, respiratory condition, rhinitis and pharyngitis, a right ankle condition, a right foot condition, right shoulder condition, unspecified chest pains, vision problems, and a heart condition; and entitlement to a clothing allowance.

The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

2.  Afterwards, the AOJ should then take such additional development action as it deems proper with respect to the claim for SMC.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  A reasonable period of time must be allowed for a response before the case is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Daniel G. Krasnegor, Attorney at Law



Department of Veterans Affairs


